Exhibit 10.8
Exhibit 4.1
RELEASE, CANCELLATION AND DISCHARGE
OF
LIMITED RECOURSE GUARANTY
OF
FRANKLIN CREDIT MANAGEMENT CORPORATION
KNOW ALL MEN BY THESE PRESENTS:
WHEREAS, FRANKLIN CREDIT MANAGEMENT CORPORATION (“FCMC”), entered into a Limited
Recourse Guaranty dated March 31, 2009 (the “Guaranty”), with THE HUNTINGTON
NATIONAL BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined below), to guarantee the payment of the
obligations of Franklin Credit Asset Corporation, Tribeca Lending Corp. and
their Subsidiaries as borrowers (collectively the “Borrowers”, pursuant to (a) a
certain Amended and Restated Credit Agreement by and among the Borrowers, the
financial institutions party thereto from time to time as lenders (each, a
“Lender”, and, collectively, the “Lenders”), and the Administrative Agent, dated
as of March 31, 2009, and all amendments, modifications, and supplements thereto
from time to time, and (b) various promissory notes executed by the Borrowers
dated various dates; and
WHEREAS, the Administrative Agent wishes to release, cancel and discharge the
Guaranty.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Administrative Agent does hereby release, cancel and
discharge Franklin Credit Management Corporation from all of its duties and
obligations to the Administrative Agent and the Lenders under the Guaranty, and
the Guaranty is hereby released, cancelled and discharged.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Administrative Agent has caused this instrument to be
executed in its corporate name, by its duly authorized officer as of the 22nd
day of September, 2010.

                  THE HUNTINGTON NATIONAL BANK,
as Administrative Agent    
 
           
 
  By:  /s/ David L. Abshier     
 
    Its:   Authorized Signer    
 
     
 
   

AGREED AND CONSENTED:
FRANKLIN CREDIT HOLDING CORPORATION

         
By:
  /s/ Thomas J. Axon    
 
 
/s/  
Thomas J. Axon, President    

 

 